DETAILED ACTION
This action is in reply to papers filed 10/6/2021. Claims 1-11 and 13-37 are pending with claims 1-11, 15-16 and 34-37 are examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180346933A1, Published 12/6/2018.


Withdrawn Rejection(s)  
The 112 (b) rejection of claim 10 is withdrawn in view of amendments made to claim. Specifically, claim 10 has been amended to recite “the RNA cocktail” rather than “the mRNA cocktail”. Accordingly, the rejection is withdrawn. 


Maintained Rejection(s)  
Applicant’s arguments regarding the 103 (a) rejection of claims 1-2, 5-6, 8-10 and 15-16 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b) and Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015) has been fully considered, but is not found persuasive. Applicant’s arguments will be addressed following maintained rejection. 
Applicant’s arguments regarding the 103 (a) rejection of claims 3-4 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b) and Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015) as applied to claims 1-2, 5-6, 8-10 and 15-16 above, and further in view of Ma et al. (Molecular and Cellular Biochemistry volume 389, pages 209–218(2014)) as evidenced by Thomas Scientific has been fully considered, but is not found persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant’s arguments regarding the 103 (a) rejection of claim 7 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013), Rohde et al. (WO2014071219A1, 
Applicant’s arguments regarding the 103 (a) rejection of claim 11 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b) and Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015) as applied to claims 1-2, 5-6, 8-10 and 15-16 above, and further in view Koyanagi et al. (EP2202309A1, Published 6/30/2010) has been fully considered, but is not found persuasive. Applicant’s arguments will be addressed following maintained rejection.


		 Examiner’s Comment on Applicant’s Rebuttal to Advisory Action
 
Applicant argues: At pg. 9 Applicant argues the Advisory Action asserts on page 5 that "there are no teachings regarding a surprising and/or unpredictable results, with respect to adjusting the pH in the presence of RNA ... " The Applicant disagrees and points to Fig. 1 and page 42 lines 17-20 of the application as originally filed. Page 42 recites, "None of the tested conditions resulted in the formation of Tra-1-60+ colonies when regular, unadjusted OPTI-MEM® at pH 7.3 (OM-7.3) was used for the complexation of RNAiMAXTM LIPOFECTAMINE® 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because per MPEP 716.02 (d), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
In this regard, referring to Fig. 1 pointed out by Applicant, the specification at para. 156 teaches “Surprisingly, an unprecedented reprogramming efficiency was achieved when a 6-factor reprogramming mod-mRNA cocktail was transfected in combination with m-miRNAs using OM-8.2 as a transfection buffer. This resulted in up to 4,019 Tra-1-60+ colonies per 500 initially plated human primary neonatal fibroblasts (FIG. 1). In this regimen, the first Tra-1-60+ cells emerge as early as Day 8 of the protocol.” 
Here, the specification makes clear that a 6-factor reprogramming mod-mRNA cocktail, transfected with m-miRNAs, using an 8.2 pH transfection buffer was the source of the surprising effects. The independent claim does not require a 6-factor reprogramming mod-mRNA cocktail nor does the claim require the m-miRNA367/302s used in the 6-factor reprogramming method. Accordingly, the unexpected results are not commensurate in scope with the claims, as presently written. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 37 is drawn the method of claim 1, wherein transfecting the primary fibroblast cells is in the absence of treated human serum albumin (HSA). For completeness, claim 1 is drawn to a method of reprogramming primary fibroblast cells to a
pluripotent state, the method comprising transfecting the primary fibroblast cells, seeded
at a density of about 1000 cells/cm2 or less in absence of feeder cells, with a composition
comprising a complexation buffer of pH 7.6 to less than pH 8.6 and a reprogramming
RNA cocktail, wherein the reprogramming RNA cocktail comprises mRNA encoding

nucleotide sequence in at least one target gene in the fibroblast cells.
At issue here is that the specification fails to teach this negative limitation. Per MPEP 2173.05 (i), any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).  
Applicant’s argument that support for this amendment can be found throughout the specification as there is no mention in the specification or requirement for treated or conditioned HSA needed to achieve the inventions sought and at least at page 2-3 bridging paragraph, page 3 lines 23-28, page 17-18 bridging paragraph, page 21 full paragraph, lines 3-13, page 32-33, page 42 lines 9-13, Examples and Tables and claims of the application as originally filed, is not found persuasive. None of the paragraphs, Examples and/or Figures cited by Applicant recite an embodiment in which treated human serum albumin (hsa) is excluded from use in a method of reprogramming primary fibroblasts into a pluripotent state. None of these paragraphs, Examples and/or Figures cited by Applicant provide a reason to exclude treated hsa. And although MPEP 2173.05 (i) makes clear that positive recitation of alternative elements provides a basis for exclusion of said elements in the claims- this is NOT the instant case. There is not a single recitation of ‘treated hsa’ in the entire specification.  Thus, it cannot 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003) and In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). (Refer to MPEP 2163.02). The proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981).
Applicant, thus, should amend these claims or convincingly demonstrate support. Note that claim 1 is only included in this rejection because claim 37 is a dependent claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Prior Art Rejection 1
Claims 1-2, 5-6, 8-10 and 15-16 remain and new claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b) and Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015). The rejection has been updated to reflect amendments to the claims.

Regarding claim 1, Rohde et al. teach a method of reprogramming single (as in claim 9) (Pg. 26, lines 4-5) primary human (as in claim 8) fibroblast cells to a pluripotent state (Pg. 19, lines 33-34), the method comprising transfecting the primary fibroblast cells, which are seeded at a density of about 1000 cells/cm2 or less (Pg. 20, lines 29-35) in the absence of feeder cells (Pg. 47, lines 19-33), with a composition comprising a complexation buffer (Pg. 45, lines 20-22; Examiner notes that on pg. 45 Rohde discloses use of Opti-MEM medium which is disclosed as a complexation buffer in para. 12 of the instant PgPub) and a reprogramming RNA cocktail (Pg. 41, lines 1-10). With further regards to claim 1, and with regards to claim 2 (b) and claim 10 (a), Rohde teaches the reprogramming mRNA cocktail comprises at mRNA encoding Oct4, Sox2, and Klf4 in a 3: 1: 1 molar ratio (Pg. 41, lines 8-10). Regarding claim 6 (a), Rohde teaches the transfecting is performed at least 3 times (Pg. 19, lines 18-20). Continuing, Rohde teaches nuclease mediated gene-editing of human fibroblasts (Pg. 52, lines 9-15). Note that Rohde et al. also teach the mRNA cocktail can also comprise c-Myc and Lin28 (Pg. 41, lines 8-10; Pg. 19, lines 21-26) (as in claim 34 and claim 35). As evidenced by Tsialikas et al. (see attached), Lin28A is canonically known as Lin28 (Pg. 2397, Col. 2, para. 1, last sentence). In addition, Rohde teach the mRNA cocktail includes Nanog (Pg. 19, lines 21-26). 
However, Rohde et al. fails to teach the complexation buffer has a pH of 7.6 to less than 8.6 (as further in claim 1) or at least 7.8 to 8.4 (as in claim 5).
Before the effective filing date of the claimed invention, Rohde (b) et al. taught  a method for treating a patient comprising: removing a cell from the patient, b. inducing the cell to express a gene-editing protein by transfecting the cell with a nucleic acid encoding a gene-editing protein, c. reprogramming the cell, and e. introducing the cell into the patient. In one embodiment, Rohde (b) teaches the cell is reprogrammed by transfecting the cell with one or more synthetic RNA molecules encoding one or more reprogramming proteins. With further regards to claim 1 and regarding claim 5, Rohde (b) teaches the cells are reprogrammed using a complexation medium- a medium to which a transfection reagent and a molecule to be transfected are added and in which the transfection reagent associates with the molecule to be transfected- having a pH of 7.6 to 8.6 (Pg. 23, lines 9-18; Pg. 8, lines 1-3; Pg. 24, lines 21-25). 
And although Rohde teaches the nuclease-mediated gene-editing of human fibroblasts, none of Rohde or Rohde (b) teach editing the at least one target nucleotide sequence of the at least one target gene in the fibroblasts cells comprises administering to the cells a Cas9 editing system comprising a Cas9 nuclease and a guide RNA (gRNA) (as in claim 15) and wherein the cells are from a mammalian subject generating at least on edited target nucleotide sequence of mammalian subject-specific induced pluripotent stem cells (as in claim 16). 
Before the effective filing date of the claimed invention, Howden et al. reported on the generation of gene-targeted iPS cell lines following a single electroporation of patient-specific claim 15). Specifically, Howden sought correct the disease-causing mutation in a fibroblast line isolated from a human infant (as in claim 16, in-part) with severe combined immunodeficiency (SCID) caused by mutations in the gene encoding adenosine deaminase (ADA). Howden notes that SCID patients could particularly benefit from a one-step protocol that facilitates the expedited generation of gene-corrected iPS cells because without early intervention, such as a bone marrow transplant, patients typically die within the first 1 to 2 years of life. Howden attempted to simultaneously reprogram and correct one of the disease-causing mutations in the ADA-SCID fibroblasts using a one-step protocol. The fibroblasts were derived from a patient who is a compound heterozygote: one allele has a C > T transition in exon 11 of the ADA gene (1,081C > T), and the second allele has an A > G transition in the 3-prime splice site of intron 3, resulting in a deletion of exon 4 from mature. Howden chose to correct the C > T transition in exon 11 using an sgRNA (short guide RNA) specific to the mutant, but not wild-type, exon 11 sequence of the ADA gene (Figure 4A). To facilitate gene correction Howden used a 175-bp single-stranded corrective ssODN, which was engineered to contain a single synonymous mutation within the Cas9 target site (Figure 4A). A total of 55 colonies were expanded and screened, with Cas9-induced modification of ADA exon 11 observed in 20 (36%) clones, as determined by Sanger sequencing of a 1.4-kb PCR product amplified from genomic DNA using primers flanking the target site. Gene targeting was detected in 3 (5%) clones, as evidenced by the loss of the disease-causing mutation and the presence of the synonymous mutation carried by the corrective ssODN. Genetic correction of the patient-specific mutation in exon 11 was observed in all three clones, without modification of the second allele, indicating claim 16) following total RNA extraction and RT-PCR to amplify the complete ADA transcript, which was then sequenced (Figure 4C). The two gene-corrected lines that did not carry the additional G > A transition were characterized further by teratoma formation, G-banding, and PCR analysis to detect residual reprogramming plasmids. Both clones formed teratomas comprising all three primary germ layers following injection into immunocompromised mice (Figure S3A), exhibited normal karyotypes (Figure S3B), and were found to be free of residual plasmid sequences (Figure S3C) (paragraph bridging Col. 1 and Col. 2 on pg. 1111- Pg. 1113, Col. 1, line 4).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; € “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching,  
In the present situations, rationales A, B and G are applicable. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it prima facie obvious to substitute the generic complexation medium of Rohde for the complexation buffer of  Rohde (b) et al. having a pH of between 7.6 and 8.6 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 M.P.E.P. §2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).”  It is further noted that when substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297,213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
Additionally, when taken with the teachings of Howden et al., one of ordinary skill in the art would have found it prima facie obvious to modify the teachings of Rohde and Rohde (b) in order to incorporate the ‘one-step’ reprogramming and editing protocol of Howden because Howden teaches the one-step protocol facilitates the expedited generation of gene-corrected 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

                                           Applicant’s Arguments/Response to Arguments
Applicant argues: As an initial matter, it is noted by the Applicant that Rhode and Rohde (b) require a special cell culture medium for reprogramming that includes a specially treated human serum albumin (HSA) which is not required by the instantly claimed compositions and methods. In fact, the current methods do not require treated HSA. Without this treated HSA, the compositions of Rohde and Rohde (b) did not work even when plated at higher densities than currently claimed. See for example pages 45-47 Examples 4 to 11 of Rohde and Examples 4 in Rhode (b) where Rohde recites, "Example 4 Analysis of the Ability of Untreated Human Serum Albumin Preparations to Support Nucleic Acid Transfection and RNA Reprogramming ... While untransfected cells grew well in media containing any of the HSA preparations, in transfected wells, each of the HSA preparations yielded dramatically different cell morphologies and cell densities, and none resulted in morphological changes indicative of reprogramming ... Example 5 Production of Octanoate-Treated Human Serum Albumin ... Example 6 Treatment of Human Serum Albumin Using Ion-Exchange Chromatography ... Example 7 ... Primary human neonatal fibroblasts were cultured in media containing recombinant HSA treated .. . Example 8 ... at a density of 5000 cells/well ... After 6 hours, the medium was replaced with transfection medium containing octanoate-treated HSA. ... This experiment did not include the use of. ... immunosuppressants .... Example 9 Reprogramming Human Fibroblasts Using ion Exchange-

exhibited low viability compared to ... treated ... Example 10 ... fibroblasts ... on feeders at a
density of 10,000 cells/well ... No colonies were observed in wells exposed to cell-culture media
containing untreated HSA .... Example 11 ... at a density of 20,000 cells/well ... After 6 hours, the medium was replaced with transfection medium containing treated HSA and not containing
immunosuppressants" (Emphasis added) Therefore, the reprogramming buffers of Rohde require treated HSA in order to produce 'reprogrammed' cells. See also page 13 line 28 to page 15 line 9 of Rohde. Treated HSA is not claimed or required by the pending claims nor taught in the instant application. 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because independent claim 1 recites the transitional phrase ‘comprising’. Per MPEP 2111.03 (I), the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 
Applicant argues:  Further, there is no reference to pH conditions of the complexation buffer in Rohde. The Action asserts that Rohde uses commercially available Opti-MEM medium but Rohde fails to address the pH requirements of a complexation buffer. Opti-MEM medium
has a pH of 7.3. Complexation buffer having a pH 7.3 fails to work in the instantly
claimed methods. See for example, page 42 lines 17-20 of the instant application where it
is recited that "None of the tested conditions resulted in the formation of Tra-1-60+
colonies when regular, unadjusted OPTI-MEM® at pH 7.3 (OM-7.3) was used for the

(FIG. 1). Transfections with m-miRNAs alone also failed to induce iPSC formation."
(Emphasis added, lines 17-20 of the instant application).
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Examiner disagrees with Applicant’s description that “Complexation buffer having a pH 7.3 fails to work in the instantly claimed methods.” Examiner’s emphasis. 
Fig. 1 is copied below. 

    PNG
    media_image1.png
    777
    961
    media_image1.png
    Greyscale

Para. 154 describes Fig. 1 as follows: Results are shown in FIG. 1. For FIG. 1, neonatal fibroblast cells were plated at a density of 500 cells per well of the 6-well dish format. “5fM3O” 
 At issue here is that the tested conditions (“5fM3O”; “5fOCT4”; “4fOCT4”) is not what is recited or required in independent claim 1, copied below in full. 

    PNG
    media_image2.png
    272
    951
    media_image2.png
    Greyscale

At best, the claim requires mRNA encoding Sox2, Klf4, M3O OR mRNA encoding Sox2, Klf4 and Oct4. None of these are “5fM3O”, “5fOCT4”, or “4fOCT4”. Thus, it is incorrect to state that complexation buffer having a pH 7.3 fails to work in the instantly claimed methods. Applicant should consider amending independent claim to recite one of “5fM3O”, “5fOCT4”, or “4fOCT4”.
Applicant argues: The Action further asserts that Rhode (b) "teaches the cells are reprogrammed using a complexation medium- a medium to which a transfection reagent and a molecule to be transfected are added and in which the transfection reagent associates with the molecule to be transfected- having a pH o/7.6 to 8.6 (Pg. 23, lines 9-18; Pg. 8, lines 1-3; Pg. 24, lines 21-25)." (Emphasis added) The Applicant respectfully disagrees with this assertion and interpretation of Rhode (b ). The Applicant respectfully submits that Rhode fails to disclose any 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. As previously noted, it is incorrect to state that a pH of below 7.6 or 8.6 and above, as discovered by Applicant, fails to work in the instant claimed methods. This is because Applicant’s discovery is not what is being claimed. As noted, Applicant’s tested conditions consisted of 5fM3O”, “5fOCT4” or and “4fOCT4”. None of these conditions are what is being claimed. Thus, the unexpected results are not commensurate in scope with the claimed invention. Moreover, the pH range taught in Rohde (b) encompasses the claimed range. It has been consistently held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP 2131.03 (I). And while MPEP 2131.03 (III) notes that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range- here, Applicant has not persuasively rebutted the prima facie case of obviousness because the criticality argued by Applicant is specific to a set of conditions that are not currently claimed. That is, per MPEP 716.02 (d), the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
Applicant argues: Rohde and/or Rohde (b). The Action asserts on page 8 that Howden teaches "to simultaneously reprogram and correct one of the disease-causing mutations in the ADA-SCID fibroblasts using a one-step protocol ... " The Applicant respectfully submits that the reprogramming of Howden as recited in the abstract use "episomal-based reprogramming vectors ... " (Emphasis added, see Abstract of Howden) Howden fails to provide the missing elements of Rohde and/or Rohde (b) and further fails to teach the required aspect of editing as recited in pending independent claim 1.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because, as noted by Examiner, Howden was specifically cited to teach 
editing the at least one target nucleotide sequence of the at least one target gene in the fibroblasts cells comprises administering to the cells a Cas9 editing system comprising a Cas9 nuclease and a guide RNA (gRNA) (as in claim 15) and wherein the cells are from a mammalian subject generating at least on edited target nucleotide sequence of mammalian subject-specific induced pluripotent stem cells (as in claim 16).
Applicant argues:  The surprising effects of the pH range selected at a higher range is not a 'simple substitution of one known element for another' because Rohde (b) fails to teach or disclose this surprising observation and the single recitation to pH is a generic boilerplate disclosure of pH.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. See paragraphs 34-38 and 40.
Applicant argues: In addition, as noted above, Rohde and Rohde (b) both require a
treated HSA for the reprogramming, or Rohde and Rohde (b) failed to work.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. See paragraphs 32.
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Prior Art Rejection 2
Claims 3-4  remain rejected under 35 U.S.C. 103 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b) and Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015) as applied to claims 1-2, 5-6, 8-10, 15-16 and 34-36 above, and further in view of Ma et al. (Molecular and Cellular Biochemistry volume 389, pages 209–218(2014) as evidenced by Thomas Scientific.

The teachings of Rohde et al., Rohde (b) et al. and Howden et al. are relied upon as detailed above. However, none of Rohde et al., Rohde (b) et al. and Howden et al. teach the none of the aforementioned references teach wherein the composition comprises 5 to 40 pmoles/10 cm2 reprogramming miRNA (as in claim 4).
Before the effective filing date of the claimed invention, Ma et al. taught that pigs have similarities of organ size, immunology and physiology with humans. Porcine-induced pluripotent stem cells (piPSCs) have great potential application in regenerative medicine. Towards this end, Ma et al. established piPSCs induced from porcine fetal fibroblasts by the retroviral overexpression of Oct4, Sox2, Klf4, and c-Myc. Ma teaches the piPSCs not only express pluripotent markers but also have the capacity for differentiation in vivo and in vitro, including EB and teratoma formation (Abstract). Continuing, Ma teaches to test the role of microRNAs in cell reprogramming, they selected miR-302a, miR-302b, and miR-200c (as in claim 3), which have a crucial role in maintaining the characteristics of embryonic stem cells and in reprogramming mouse and human iPSCs.  Ma teaches they separately transfected 20 pmol of each group of miRNAs into the infected cells on D2 and D4 after the introduction of OSK (Oct 4/Sox2/Klf4) and then scored the AP-positive colonies at D15.  A transfection of each of the listed miRNAs would be a total sum of 60 (20 pmol *3 (miR-300a, miR-30b and miR-200c)) pmol. Note that Ma teaches culturing the infected cells in a 6 well plate. Per Thomas Scientific, see attached, a well in a 6 well plate has a growth area of 9.6 cm2. Thus, Ma teaches a reprogramming composition of 60 pmoles/9.6 cm2. Ma adds that the results indicated that miR-302a, miR-302b, and miR-200c could efficiently promote the induction of OSK-mediated piPSC (Pg. 215, Col. 1, para. 2; paragraph bridging Pg. 210 and Pg. 211). Moreover, Ma suggests the 
Examiner notes that although this teaching by Ma is outside of the claimed range as set forth in claim 4 (5-40 pmols/10 cm2), MPEP 2144.05 (II) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).”  Absent evidence of a showing of criticality, the teachings of Ma render the limitations of claim 4 prima facie obvious. 
When taken with the combined teachings of Rohde et al., Rohde (b) et al. and Howden et al., wherein the combination teaches, inter alia, an mRNA mediated reprogramming of human primary fibroblasts into pluripotent stem cells with Oct4, Sox2 and Klf4, one of ordinary skill in the art would have found it prima facie obvious to include miRNAs in the method of reprogramming fibroblasts. The skilled artisan would have found it prima facie obvious to make this modification because Ma teaches miR-200c, miR-300a and miR-300b increased the reprogramming efficiency of OSK mediated reprogramming of fibroblasts into pluripotent stem cells. Additionally, the skilled artisan would have been sufficiently motivated to make this 
Accordingly, the claimed invention is prima facie obvious.  


Applicant’s Arguments/Response to Arguments
Applicant argues: The Applicant respectfully submits that the impropriety of Rohde and/or Howden have been demonstrated above. Neither Rohde or Howden teach or render obvious reprogramming cells at the cell density of 1000 cells/cm2 or less, in absence of feeder cells in a complexation buffer of pH 7.6 to less than pH 8.6 as currently claimed. Claims 3 and 4 depend from and contain all the elements of independent claim 1 plus other elements. Therefore, claims 3 and 4 are also free of the prior art. Removal of this rejection is respectfully requested.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Insofar as Applicant’s arguments with respect to independent claim 1 was not found persuasive, the rejection of claims 3 and 4 as being obvious over Rohde et al. al., Rohde (b) et al., Howden et al. and Ma et al. is maintained. 


Prior Art Rejection 3
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013), Rohde et al. (WO2014071219A1, Published  as applied to claims 1-2, 5-6, 8-10, 15-16 and 34-36 above, and further in view of Poleganov et al. (Hum Gene Ther. 2015 Nov;26(11):751-66. E-published 10/1/2015).

The teachings of Rohde et al., Rohde (b) et al. and Howden et al. are relied upon as detailed above. However, none of Rohde et al., Rohde (b) et al. and Howden et al. teach the cells are grown under conditions to increase levels of expression of endogenous pluripotency genes, and to limit the increase in levels of expression of innate immune response genes (as in claim 7).
Before the effective filing date of the claimed invention, and with respect to claim 7, Poleganov et al. investigated whether cotransfection of EKB-encoding mRNAs increases translation and combats immunogenicity of synthetic mRNA.  Towards this end, Poleganov et al. co-lipofected human foreskin fibroblasts (HFFs) with nonmodified synthetic mRNAs coding for EKB and enhanced GFP. As media supplementation with rB18R was shown to counteract IFN response during reprogramming with modified mRNAs, B18R mRNA was substituted by rB18R in the control samples (EKrB). Poleganov observed a three-fold higher GFP mRNA translation when cells were cotransfected with E3 and K3 mRNAs, which was elevated to a 4.6-fold induction by adding B18R mRNA or rB18R (Fig. 1A). To confirm these data and assess the kinetics of mRNA translation, Poleganov repeated the experiment with luciferase (Luc) mRNA. In all samples, translation peaked after 24 hr and was again clearly increased by EKB mRNAs or EKrB (Fig. 1B). Importantly, EKB addition massively extended Luc mRNA translation. Seventy-
When taken with the combined teachings of Rohde et al., Rohde (b) et al. and Howden et al., wherein the combination teaches, inter alia, an mRNA mediated reprogramming of human primary fibroblasts into pluripotent stem cells with Oct4, Sox2 and Klf4, one of ordinary skill in the art would have found it prima facie obvious to further transfect said cells with EKB-encoding mRNAs in the presence of rB18R. The skilled artisan would have found it prima facie obvious to make this modification because Poleganov specifically observed a reduction in RNA-related toxicity when cells were transfected with a combination of nonmodified reprogramming mRNAs (OCT4, SOX2, KLF4, cMYC, NANOG, and LIN28 [OSKMNL]) and immune evasion mRNAs (E3, K3, and B18R [EKB]) in the presence of rB18R. The skilled artisan would have been sufficiently motivated to make such a modification because Rohde identifies several therapuetic applications for the reprogrammed cells (see Rohde at Pg. 22, line 26+). Thus, the skilled artisan, seeking to reduce immunogenicity observed in synthetic mRNAs, would have found the modification prima facie 
Accordingly, the claimed invention is prima facie obvious.  


Applicant’s Arguments/Response to Arguments
Applicant argues: The Applicant respectfully submits that the impropriety of Rohde and/or Howden have been demonstrated above. Neither Rohde or Howden teach or render obvious reprogramming cells at the cell density of 1000 cells/cm2 or less in absence of feeder cells in absence of treated HSA and in a complexation buffer of pH 7.6 to less than pH 8.6 as currently claimed. Claim 7 depends from and contains all the elements of independent claim 1 plus other elements. Therefore, claim 7 is also free of the prior art. Removal of this rejection is respectfully requested.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Insofar as Applicant’s arguments with respect to independent claim 1 was not found persuasive, the rejection of claim 7 as being obvious over Rohde et al. al., Rohde (b) et al., Howden et al. and Poleganov et al. is maintained. 



Prior Art Rejection 4
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b) and Howden et al. (Stem Cell Reports. 2015 Dec .

The teachings of Rohde et al., Rohde (b) et al. and Howden et al. are relied upon as detailed above. However, none of Rohde et al., Rohde (b) et al. and Howden et al. teach the reprogramming RNA cocktail further comprises miRNA and the miRNA comprises miRNA367, miRNA302a, miRNA302b, miRNA302c, and miRNA302d in a 1: 1: 1: 1: 1 molar ratio (as further in claim 11).
Before the effective filing date of the claimed invention, Koyanagi et al. taught a method of reprogramming comprising a comprising a step of nuclear reprogramming of the somatic cell with a nuclear reprogramming factor(s) in the presence of at least one miRNA, wherein the miRNA has a capacity to offer a higher nuclear reprogramming efficiency in the presence of the miRNA than in the absence of the miRNA (Abstract). In one embodiment, Koyanagi teaches the at least one miRNA is the -miR-302-367 cluster containing miR-302b, miR-302c, miR-302a, miR-302d, and miR-367 and at a ratio of 1: 1: 1: 1: 1 (Pg. 15-16, para. 136-137, Table 2; ‘Example 3’) (as in claim 11).
When taken with the combined teachings of Rohde et al., Rohde (b) et al. and Howden et al., wherein the combination teaches, inter alia, an mRNA mediated reprogramming of human primary fibroblasts into pluripotent stem cells with Oct4, Sox2 and Klf4, one of ordinary skill in the art would have found it prima facie obvious to include miRNAs in the method of reprogramming fibroblasts because Koyanagi teaches miRNA has a capacity to offer a higher 
Accordingly, the claimed invention is prima facie obvious.  

Applicant’s Arguments/Response to Arguments
Applicant argues: The Applicant respectfully submits that the impropriety of Rohde, Rohde (b) and/or Howden have been demonstrated above. Rohde, Rhode (b) and Howden fail to teach or render obvious reprogramming cells at the cell density of 1000 cells/cm2 or less in absence of feeder cells in the absence of treated HSA in a complexation buffer of pH 7.6 to less than pH 8.6 as currently claimed. Claim 11 depends from and contains all the elements of independent claim 1 plus other elements. Therefore, claim 11 is also free of the prior art. Removal of this rejection is respectfully requested.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Insofar as Applicant’s arguments with respect to independent claim 1 was not found persuasive, the rejection of claim 11 as being obvious over Rohde et al. al., Rohde (b) et al., Howden et al. and Koyanagi et al. is maintained. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632